Citation Nr: 0426885	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to May 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  

The M&ROC granted entitlement to service connection for PTSD 
and assigned a 30 percent rating effective June 26, 1998.  

In November 1999 the veteran provided oral testimony before a 
hearing officer at the M&ROC, a transcript of which has been 
associated with the claims file.

In December 2002, the Board remanded the case for additional 
development and adjudicative action.  While the case was in 
remand status, the veteran moved to Missouri, and the claim 
was readjudicated by the VA Regional Office (RO) in St. 
Louis, Missouri.  

In April 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been notified of the evidence 
necessary to substantiate his claim and has been notified of 
what evidence he should provide and what evidence VA would 
obtain; in addition he has been provided multiple VA 
examinations to assist in substantiating the claim.  



2.  Throughout the appeal period the competent and probative 
evidence of record establishes that the symptomatology 
associated with PTSD causes serious impairment in the 
veteran's social, laboral and family capacities such that he 
is unable to obtain or retain employment.  


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.132, Diagnostic code 
9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A.  § 5107(a) (West 1991).  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001, VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  



The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In this case, in a June 1999 statement of the case, the M&ROC 
spelled out the rating criteria for PTSD, including the 
criteria for ratings higher than the currently assigned 
30 percent rating, that is, the criteria for 50, 70 and 100 
percent ratings.  In so doing, the M&ROC notified the veteran 
of the evidence needed to substantiate his initial increased 
rating claim, and in later letters, he was notified that he 
would be provided with VA examinations.  Also, in a letter 
dated in March 2003, he was notified that he should identify 
and provide release authorizations for health care providers 
who had records that he thought would help decide his claim.  

The M&ROC explained that it would get any VA medical records 
or other medical records the veteran told them about.  The 
M&ROC explained that it would tell him if it were unable to 
get requested records and that it was ultimately his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  

The Board finds that the correspondence outlined above 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v.  Principi, 16 Vet. App. 183 (2002).  

The Board notes that in Peligrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (CAVC) pointed out that although the statute and 
regulation provide that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits, in cases 
where such notice was not mandated at the time of the initial 
agency of original jurisdiction (AOJ) notice, the AOJ did not 
err in not specifically complying with 38 U.S.C.A. § 5103a 
and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had occurred.  



In the same decision, the CAVC held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran has been well-informed of the 
evidence needed to substantiate his claim and has been told 
what evidence he should submit and what evidence VA would 
obtain, and although he has not been told explicitly to 
"give us everything you've got pertaining to your claim," 
the M&ROC did in its March 2003 letter request that he send 
any additional information or evidence within a year or 
preferably within 30 days.  That notice is, in the judgment 
of the Board, tantamount to advising him to submit everything 
he has pertaining to his claim.  

The Board acknowledges that the timing of the notice provided 
by VA has not complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 in that the decision of the 
M&ROC that led to this appeal was years before the veteran 
was sent the letter telling him what evidence he should 
submit and what evidence VA would obtain.  

In any event, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384  (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  




Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and an additional 
supplemental statement of the case was provided to the 
veteran in November 2003.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to him.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his PTSD initial increased rating claim.  The 
AOJ has obtained VA treatment and evaluation records and has 
provided him with VA examinations in conjunction with his 
claim.  There is no indication that there exists any 
available evidence which has a bearing on the issue 
adjudicated here that has not been obtained.  The veteran 
testified at a hearing at the M&ROC in November 1999 and has 
been accorded ample opportunity to present evidence and 
argument in support of this appeal.  He has not indicated 
that he has or knows of any additional evidence to support 
his claim.  

The Board notes that the veteran's representative has 
observed that he failed to report for several scheduled VA 
examinations.  The representative has argued that the case 
should be remanded because the most recently scheduled 
examination was scheduled to be held in Topeka, Kansas, 
rather than in Kansas City, Missouri, where the veteran now 
lives.  

Review of the record shows that in July 2003, the M&ROC 
received notice that the veteran had moved from Kansas to 
Missouri.  The M&ROC transferred the veteran's claims file to 
the RO in St. Louis, Missouri, and as requested by the 
veteran, the VAMC in Kansas City, Missouri, scheduled him for 
a psychiatric examination to be held at that facility in 
February 2004.  The veteran failed to report for that 
examination.  

In a letter dated in March 2004, the RO informed the veteran 
that it had received notice from the Kansas City VAMC that he 
did not report for the February 2004 examination.  The RO 
told the veteran that if he notified the RO within 30 days of 
the date of the letter that he was willing to report for an 
examination, it would reschedule his examination.  The RO 
further stated that if it did not receive a response, a 
decision would be rendered based on the evidence of record.  

There is no indication that the veteran did not receive the 
March 2004 letter, as it was not returned as undeliverable.  
The RO proceeded to readjudicate the claim, and returned the 
case to the Board.  In view of the veteran's failure to 
report for the examination in what is arguably an original 
claim as to the rating for his PTSD, the Board will base its 
decision on the evidence of record.  38 C.F.R. § 3.655 
(2003).  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice.  Further, to the extent 
possible, relevant data have been obtained for determining 
the merits of the veteran's claim, and the record as a whole 
demonstrates that VA has taken reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  


Procedural Background & General Criteria

The veteran was in the Navy and was exposed to combat when 
the destroyer on which he served during the Vietnam era 
received emery fire.  He worked in the engine room, a very 
hot, noisy and confined space, in which he saw water leaks 
when the ship was hit.  The M&ROC granted service connection 
for PTSD in a March 1999 rating decision and assigned a 30 
percent rating effective in June 1998.  The veteran's 
disagreement with the 30 percent rating led to this appeal.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  In Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the CAVC noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned after a grant of 
service connection, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2003). 

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  It should also be noted that 
use of similarly descriptive terminology by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).  


Factual Background

VA outpatient records show that while being seen for follow-
up for hypertension in August 1997, the physician noted the 
veteran continued to drink heavily and was unemployed.  He 
reported that he had been in numerous detox programs without 
success.  He stated that he had to drink so that he could 
sleep at night, and if he did not do so, awakened with 
flashbacks of his war times.  The assessment included 
alcoholism, chronic, possible PTSD.  

The record shows that the veteran was hospitalized at a VA 
medical center for alcohol detoxification in February 1998.  

He was noted to have a history of chronic alcohol abuse and 
had been binge drinking because of the recent loss of his 
friends who were in Vietnam.  The principal diagnosis was 
alcohol withdrawal; other treated diagnoses included PTSD 
with depression.  

In a general note dated in July 1998, the physician noted the 
veteran was a heavy drinker.  She said that he said he had 
quit drinking for two days.  The impression was alcoholism 
and hypertension.  Outpatient records show that in August 
1998 the veteran reported problems with flashbacks and not 
being able to sleep even after taking prescribed medications.  
He said he was using alcohol to cover up constant nightmares.  
He said he was a binge drinker and had not had anything to 
drink for two weeks.  Psychological testing in late August 
1998 indicated that the veteran was depressed and had 
significant symptoms of PTSD.  He was referred to a PTSD 
group.  

At a VA examination in September 1998, the veteran reported 
that he had been sober for two or three months.  He reported 
that he had trouble sleeping and had to work very hard and 
exhaust himself even to get about three hours of sleep.  He 
said that he had to drink himself to sleep and that now that 
he was sober, he was again having nightmares about stressful 
events in service.  He reported that he was very irritable, 
angered easily and verbally assaulted others though he did 
not get physical.  He said he was unable to concentrate and 
could not drive a car because he would think he was hearing 
sounds inside the ship and would swerve the car.  

He reported being hypervigilant and not wanting anyone to 
come toward him from behind and did not want anyone to get 
too close to him.  He said he had a problem getting along 
with people and holding a job.  He said he was unemployed 
having most recently worked moving furniture at a place where 
he did not have to work with others.  He said that he could 
no longer handle that kind of work because his body was 
falling apart.  He complained of feeling depressed, but said 
he did not feel suicidal.  

On mental status examination the veteran was appropriately 
dressed.  He appeared quite nervous and high strung, and 
appeared to be quite mistrustful.  He was easily distracted 
by noise in the hallway, and the physician described him as 
hypervigilant.  He was not delusional, nor was he 
experiencing auditory or visual hallucinations.  He mood was 
anxious and irritable.  His memory was generally intact, but 
he recognized that he had become forgetful of some events of 
the past.  He had a history of panic attacks.  

The physician noted that the veteran had been depressed from 
time to time and had self-medicated with alcohol and 
marijuana for depression and anxiety.  The physician said his 
impulse control appeared to be fairly intact and commented 
that he had severe problems in the area of sleep.  The Axis I 
diagnoses were: PTSD, chronic, delayed, with depression; 
alcohol dependence, in remission for three months, as a 
result of PTSD; and ploysubstance dependence, in remission 
since 1993, as a result of PTSD.  The physician assigned a 
GAF score of 50 and commented "serious symptoms."  

At his VA PTSD group in late September 1998, the veteran said 
he was still not sleeping much, which wore on his nerves 
greatly.  The clinical psychologist said that he was to be 
seen in the mental health clinic and said this would 
hopefully increase his comfort level and prevent the need to 
resort to the use of alcohol.  Subsequent notes show that he 
continued to participate in his PTSD group.  When he was seen 
in a VA mental health clinic in May 1999, the physician noted 
that he had a history of alcohol abuse and continued to drink 
in order to sleep.  

The veteran said his most disturbing symptoms were 
flashbacks, nightmares and the inability to sleep.  He said 
he was depressed on and off.  On mental status examination he 
was alert, oriented, cooperative and almost too polite.  His 
speech was normal, thoughts were organized and there was no 
evidence of hallucinations or delusions.  There were no 
suicidal or homicidal ideations.  The impression was PTSD and 
mood disorder probably related to alcohol abuse.  The 
physician assigned a GAF score of 55.  Medications were 
adjusted.  

VA treatment records show that in early June 1999 the veteran 
was seen at an unscheduled visit at the mental health clinic.  
He appeared intoxicated and was taken to the urgent care 
unit.  He was hospitalized for three days for alcohol 
detoxification.  The primary diagnosis was ethanol 
withdrawal; secondary diagnoses were PTSD and hypertension.  

When the veteran was seen at an unscheduled visit in the VA 
mental health clinic in August 1999, it was noted that he had 
presented at the medical clinic complaining of increased 
flashbacks.  The examiner noted that he smelled slightly of 
alcohol, but he denied use for one week.  He stated that he 
had not slept for five days.  On mental status examination he 
was alert, oriented, friendly and cooperative.  He was 
dressed in a work uniform.  His speech was normal, thoughts 
were organized, and there was no evidence of hallucinations 
or delusions.  The impression was PTSD and mood disorder 
related to alcohol abuse.  The examiner assigned a GAF score 
of 55.  

In September 1999, the veteran called the VA clinical 
psychologist for his PTSD group and told her that he had lost 
his job, had been jailed for assault and was drinking again.  
He was emotional and distressed and felt he needed inpatient 
treatment.  At his PTSD group in October 1999, he said that 
he was still not sleeping much, but was sleeping without 
nightmares lately because of his medications.  At his 
scheduled VA mental health clinic appointment in November 
1999, he said he was doing better with taking medications as 
prescribed and not drinking.  He said he planned to attend a 
21-day inpatient treatment.  

The veteran said he had lost his job in September after being 
incarcerated for an altercation with a neighbor and was 
currently trying to work some temporary agency jobs.  He said 
he had put away Vietnam memorabilia and was avoiding triggers 
of memories of combat.  He said he was able to sleep 4 hours, 
would wake up for a cigarette and then be able to sleep for 
2 to 3 more hours a night.  He said he had fewer nightmares, 
but sometimes awakened feeling "hung over" but believed the 
current combination of medications was what worked best for 
him.  After mental status examination, the impression was 
PTSD and mood disorder related to alcohol abuse.  The 
examiner assigned a GAF score of 57.  

In November 1999, the veteran testified before a hearing 
officer at a hearing held at the M&ROC.  He testified that he 
could not work around other people, startled easily and felt 
anxious and depressed all the time.  He testified that 
medication helped his sleep problems, but he still had 
nightmares and bad dreams 2 to 3 times a week.  He testified 
that he thought he would only be able to work by himself and 
that it would have to be menial work because of his inability 
to concentrate.  He testified that he thought that since his 
VA compensation examination in September 1998 some symptoms 
such as his dreams had gotten better but that his problems 
with holding a job, getting along with others and problems 
with startling easily had become worse.  He testified that he 
had panic attacks 3 or 4 times a day and that any little 
thing set him off.  He said the attacks lasted 20 to 30 
minutes, until someone calmed him down.  

At a VA psychiatric examination in December 1999, the veteran 
complained of being irritable and suspicious of others, 
intrusive thoughts, flashbacks, impulsiveness, isolating and 
having an exaggerated startle reflex.  He said those symptoms 
were constant and that he believed he was unable to work due 
to his PTSD symptoms.  He also said due to his PTSD symptoms, 
he was unable to hold a job if he got one.  He denied any 
social contact outside VA except for his wife and child.  The 
veteran complained of not so much nightmares since he had 
been on medications, but rather weird dreams of experiences 
in Vietnam.  He said he could not get along with other people 
and isolated himself.  

On mental status examination, the veteran's mood was 
irritable; his affect was congruent with his mood and 
somewhat constricted.  He speech was rapid and pressured, but 
clear and coherent.  His speech was at times circumstantial 
in that he went into great detail to explain very simple 
things.  He complained of panic attacks, which the examiner 
said were more like periods of increased anxiety.  The 
veteran said he felt less depressed and that his mood had 
improved with medication.  He did say that he felt anxious 
all of the time, which he said prevented him from being able 
to relax and interact with others appropriately.  He also 
reported that he became upset and anxious if he could not 
find something or if something was in the wrong place.  

This seemed to escalate into rage at times, which would then 
alienate him from others.  The examiner noted that for many 
years the veteran was unable to sleep without drinking, but 
was better since he had been put on medications.  His 
continued insomnia did not seem to affect his daytime 
activities.  The examiner noted that the veteran had recently 
completed a 21-day intensive outpatient substance abuse 
treatment program.  The Axis I diagnosis was: PTSD, chronic; 
alcohol abuse in remission for 60 days.  

The examiner at the December 1999 VA examination assigned a 
GAF score of 52, which he said was due to circumstantial 
speech, fairly serious impairment in his ability to maintain 
a job and his less than satisfactory relationship with his 
significant other and lack of any real social support system 
outside his once a week groups at the VA clinic.  The 
examiner said the symptoms attributable to PTSD were 
recurrent and distressing thought of his experiences in 
service and recurrent dreams although the dreams were not as 
distressing now that he was taking medication.  

The examiner said that the veteran had intense psychological 
distress when exposed to noises or sights that reminded him 
of his experiences in service.  The examiner also said that 
he had no interest in virtually any pleasurable activities 
but that this might improve if he remained alcohol free.  The 
examiner stated that he felt detached from his family and 
felt more comfortable alone.  The examiner also referred to 
sleep difficulties, irritability and outbursts of anger, 
inability to concentrate, and exaggerated startle reflex, 
which impaired the veteran's ability to work and have people 
behind him.  

The examiner said that the veteran's alcohol abuse had 
interfered with his ability maintain jobs and social 
relationships and had resulted in several legal problems.  
The examiner said that the veteran tended to blame his 
alcohol abuse on this PTSD symptoms, stating he used alcohol 
to sleep or to slow himself down so he could function better.  

The examiner said that whether this was a typical 
rationalization in someone with alcohol problems who needed 
an excuse to drink or someone actually using alcohol to cover 
up symptoms of PTSD was very difficult to determine with 
accuracy.  

VA outpatient records show that at his PTSD group in February 
2000 the veteran talked about continuing to work on sobriety 
and coping with exacerbated PTSD symptoms since he was not 
self medicating.  He was encouraged to consider working on 
PTSD and substance abuse as a fulltime job so that any other 
job should not interfere with sobriety and groups.  The 
diagnosis was PTSD.  At the group meeting the following week 
the veteran was irritable and anxious.  He had a mild 
outburst, which was handled well by others in the group.  A 
discussion about exacerbated symptoms of PTSD while newly 
sober appeared to be enlightening to the veteran.  The 
diagnosis was PTSD.  

A VA substance abuse treatment unit note dated in February 
2000 shows that the veteran was dismissed from the program in 
mid-February 2000 because of failure to keep his admission 
agreement.  The Axis I diagnosis was alcohol dependence.  The 
GAF score was 51, which was noted to have been determined at 
a pre-treatment meeting in late December 1999.  

VA treatment records show that the veteran was hospitalized 
in late February 2000.  At that time the veteran presented to 
a VA urgent care unit stating he needed something to calm him 
down because he believed his son had been kidnapped and 
replaced by an impostor.  He was brought in by his common-law 
wife and son.  The veteran reported that five days earlier he 
had gone to Kansas City to visit friends and inquire about 
employment.  He had partied with his friends and believed 
they put "hallucinogenics or Mickey's in his water and 
tea".  He denied using any illicit drugs, amphetamines, 
marijuana, PCP or cocaine.  He admitted that he had been 
drinking approximately a case of beer daily and that his last 
drink had been on the morning of hospitalization.  He was 
thereafter transferred to Topeka for acute psychiatric 
hospitalization.  


When seen for admission evaluation at the Topeka VAMC, the 
veteran described a brief psychotic episode with delusions, 
hallucinations and visual illusions over the last several 
days.  This was associated with a reunion of his Vietnam 
comrades.  The veteran said he believed that someone put a 
hallucinogen in a beer he was drinking.  The physician said 
that the veteran's experience suggested this might have been 
possible.  The physician said it was also possible that the 
veteran had a psychotic exacerbation of his PTSD because of 
the intensity of the stimuli by being at a reunion or that he 
took a drug or drank more than the single beer he 
acknowledged.  The physician said that he tended to believe 
the veteran.  The veteran was currently no longer psychotic 
and was reintegrating with a need for sleep.  The physician 
restarted the veteran on his usual medications.  The GAF 
score on admission was 30.  

The following day, the physician noted that the veteran 
admitted that he had resumed drinking and had been drinking 
one to two cases of beer daily on 3-day binges each week.  He 
was, however, unsure of how much he drank in Kansas City, but 
was adamant about denying that he knowingly used any other 
drug.  The physician said it was thus possible that the 
veteran's acute psychosis may have represented Delirium 
Tremens or that he did take a hallucinogen while intoxicated 
and did not recall it or that he was given a hallucinogen 
surreptitiously.  The GAF score on discharge was 55.  

When he went to his VA PTSD group in March 2000, the veteran 
talked about his difficult last several weeks and a 3-day 
flashback that resulted in him being admitted to the Topeka 
VAMC.  He said this frightened him and his family, but he 
expressed optimism that he could continue to address his PTSD 
while quitting alcohol.  The veteran attended subsequent PTSD 
group meetings, but was noted to have missed two mental 
health clinic appointments.  

In a May 2000 entry, the VA psychologist who conducted the 
veteran's PTSD group stated that the veteran telephoned, 
drunk and depressed and thinking about suicide.  The veteran 
said he had lost his job and said he was thinking too much 
about Vietnam and his traumas.  He said he felt he could not 
handle it and started to drink.  The psychologist advised the 
veteran to come to VA for hospitalization.  After he arrived 
at the VAMC, the veteran reported that he had been in bar and 
the person he was talking with threw a "death card" at him.  
He said that in Vietnam when soldiers killed a Vietnamese, 
they placed an ace of spades on the body.  In an addendum to 
a history and physical report, it was stated that when the 
fellow threw the ace of spades at the veteran, it triggered 
his PTSD.  The veteran was found to have a very high blood 
alcohol level and was admitted for detoxification.  

VA treatment records show that in August 2000 the veteran 
reported to a VA urgent care unit feeling tearful, agitated 
and saying that he was worried that someone was going to 
shoot his family.  He said he heard voices telling him to go 
places and see people, telling him to do different things.  
He said that cars "stare at him."  It was noted that he had 
not followed up at the mental health clinic for several 
months in spite of several reminders.  He had been off his 
medications for several months.  He stated that he drank 6 
beers on the day of admission and the prior 2 days.  He said 
that he could not sleep without beer.  He said he wanted to 
be helped, fearing that he would otherwise hurt his family or 
himself.  He was agitated, tearful and emotional; he was 
oriented to place, time and himself.  The diagnostic 
impressions were: hallucinations, delusions; PTSD; ethanol; 
and hypertension.  The plan was to transfer the veteran to 
the Topeka VAMC psychiatric unit.  

On admission to the Topeka VAMC in August 2000, it was noted 
that the veteran had been noncompliant about psychiatric 
follow-up and maintenance of psychiatric medications.  On 
mental status examination, he was extremely anxious, restless 
and irritable.  He describe chronic depression and said he 
had been tearful daily with diminished appetite and 
diminished food intake with an estimated nine-pound weight 
loss over the past two months.  He said that on many nights 
he did not sleep at all and other nights slept no more than 
one or two hours.  He denied suicidal ideation, plan or 
intent or any homicidal ideation.  

He denied any current ongoing auditory or visual 
hallucinations, but apparently did have those the previous 
evening.  He did not have frank delusions at the time of the 
examination but did have very strong paranoid fears and 
suspicions of possible danger from neighbors whom he feared 
might mistakenly believe that he turned them in to the 
police.  

The physician said that while the veteran did not have a 
formal thought disorder, his thoughts did become disjointed 
and circumstantial at times as a result of his anxiety.  The 
physician said that although he had very paranoid ideas, they 
stopped just short of the level of delusional conviction.  He 
did not show an alcohol withdrawal tremor or diaphoresis, and 
he denied any withdrawal manifestations.  The Axis I initial 
diagnostic impressions were:  brief psychotic reaction; PTSD; 
major depression, chronic; alcohol dependence; nicotine 
dependence; remote dependencies on heroin and cocaine and 
abuse of multiple other drugs.  The GAF score on admission 
was 30.  The physician noted that a short hospitalization was 
anticipated with return to follow-up psychiatric care at the 
Wichita VAMC.  

When the veteran was seen at the Wichita VAMC mental health 
clinic in August 2000, two days after discharge from the 
Topeka VAMC, he stated that he had not had any alcohol since 
his discharge.  He complained of feeling nervous and anxious.  
He admitted that he had always felt this way and instead of 
coming in and talking with his mental health clinic provider, 
he self medicated with alcohol.  The impression was substance 
abuse, PTSD.  

The record includes a November 2000 VA history and physical 
examination report, which shows that the veteran had been 
seen in the emergency room and was admitted to the hospital 
requesting detoxification and expressing paranoid delusions.  
He had flown to Dallas from Topeka, saying it was the 
cheapest flight.  He said he felt someone was going to kill 
him and he needed to leave Topeka because of the drug 
dealers.  After examination, Axis I diagnosis was:  alcohol 
dependent; schizoaffective; bipolar and manic disorder; and 
PTSD.  The examiner assigned a GAF score of 37.  

The hospital discharge summary for the hospitalization from 
November to December 2000 shows that the veteran underwent 
detoxification and that he was considered medically and 
psychiatrically stable at time of discharge.  The Axis I 
diagnoses were:  alcohol dependence; schizoaffective 
disorder; bipolar-manic; and PTSD.  The GAF score was 40, 
past year 35.  

A VA homeless counseling note dated in January 2001 states 
that the veteran was in jail from mid-August 2000 to mid-
November 2000 and from mid-December 2000 to early January 
2001.  When he was seen at a VA mental health clinic in late 
January 2001, the veteran reported that he had not had a 
drink since August 2000 and was sleeping well without any 
nightmares that he could remember.  On mental status 
examination, he was alert and oriented, and he was friendly 
and cooperative with good eye contact.  Grooming was good, 
affect was bright and mood was calm.  His speech was normal, 
and thoughts were organized.  There was no evidence of 
hallucinations, delusions, suicidal ideation or homicidal 
ideation.  The impression was PTSD and alcohol history - 
severe. The GAF score was 55.  

VA medical records show that the veteran arrived intoxicated 
at the mental health clinic in early March 2001.  He was 
taken to urgent care and transferred to a private hospital 
for detoxification because of a shortage of beds at the VAMC.  
He stayed at that facility for two days and was discharged to 
home.  The next day he returned to the VA mental health 
clinic and was evaluated for intake following his time in 
jail and for a substance abuse treatment program.  It was 
noted that the veteran was re-entering the system following 
an arrest for assault and was court ordered to treatment for 
alcohol or faced 2 years in jail.  He said that he had been 
sober since August 2000 until the previous week.  

The veteran reported taking his medication and said he 
believed it was very helpful in controlling flashbacks, 
paranoia, discomfort around large groups of people and 
difficulty sleeping.  He said he believed the requirements of 
his parole were keeping him too stressed and requested that 
the examiner call and discuss this with his parole officer.  
He said he was currently trying to get into a substance abuse 
treatment unit 21-day program or he would be required to go 
back to jail.  

At the mid-March 2001 intake examination, the veteran's 
grooming and hygiene were good; he was cooperative and alert; 
and his orientation was unimpaired.  His mood was anxious and 
his affect was congruent with mood.  His speech was normal, 
and his thoughts were logical.  There were no delusions.  
Insight and judgment were fair.  His memory was good, and 
intellectual functioning was adequate.  


At the intake examination and in a mental health treatment 
plan on the same date, the diagnostic impressions for Axis I 
were:  PTSD and alcohol abuse - severe.  The examiner 
assigned a GAF score of 50.  Subsequent VA treatment records 
show the veteran's participation in substance abuse treatment 
programs from mid-March 2001 to mid-June 2001.  

When seen at a VA mental health clinic for a scheduled 
appointment in mid-June 2001, the veteran reported that 
continued to take his medication but complained of drowsiness 
in the morning that made it difficult for him since he was 
working as a plumber.  He said he was sleeping well but if he 
did not take his medication he tossed and turned all night.  
He reported increased agitation during the day stating that 
everything needed to be done a certain way as far as cleaning 
clothes and having his things arranged in a certain way or he 
became very upset.  

On mental status examination, the veteran was alert, 
oriented, friendly and cooperative with good eye contact.  
His grooming was good, affect was bright and mood was calm.  
His speech was normal, and his thoughts were organized.  
There was no evidence of psychomotor agitation or 
retardation, hallucinations or delusions.  There were no 
suicidal or homicidal ideations.  The impression was:  PTSD; 
and alcohol history - partial remission.  The GAF score was 
58.  The examiner adjusted the medications and included 
continuation with substance abuse treatment and alcoholics 
anonymous in the plan.  

The record shows that the veteran continued in VA substance 
abuse treatment programs and returned to the mental health 
clinic for a scheduled appointment in late August 2001.  The 
veteran reported that he continued to be drug free and said 
he did not have strong cravings but could not sleep at night 
for more than an hour at a time.  He said the medications had 
not been helping him with sleep, but was unclear about what 
had been prescribed.  He said he had been out of medications 
for three weeks but did not come in or call regarding 
medications because he was too busy with work.  

On mental status examination, the veteran was alert, 
oriented, friendly and cooperative with good eye contact.  
His grooming was good, affect was bright and mood was calm.  
His speech was normal.  The examiner said that the veteran's 
thoughts were not as organized as in the past as he was very 
confused regarding his medications.  There was no evidence of 
a formal thought disorder.  There were no suicidal or 
homicidal ideations.  The impression was:  PTSD; alcohol 
history - partial remission; difficult for veteran to manage 
his medications.  The plan was to adjust the medications, and 
the veteran was to continue with the substance abuse 
treatment and alcoholics anonymous.  The examiner assigned a 
GAF score of 58.  

Thereafter, the veteran continued to attend the VA substance 
abuse treatment program.  In early October 2001, an addiction 
therapist stated that he was concerned that the veteran was 
drinking and was afraid to be honest.  In late October 2001, 
the addiction therapist stated that the veteran was drinking 
and that he said he wanted to be discharged from the clinic 
to reduce his stress with his parole officer.  In a Wichita 
VAMC mental health clinic January 2002 entry, it was noted 
that the veteran had not appeared for appointments since 
August 2001 and was not filling his medication prescriptions 
according to the computer.  

In early January 2002, the veteran appeared at the Kansas 
City VAMC same day care clinic complaining of diarrhea for 
10 days.  He said it had started ever since he had become 
more nervous and wound up.  He said he had not slept in 
10 days and felt his nerves were "shot".  The assessment 
was: acute anxiety/PTSD/insomnia; diarrhea, question of 
etiology; and history of alcoholism.  On the same date in 
January 2002 the veteran was seen at the Kansas City VAMC 
mental health clinic.  

The veteran complained of insomnia and complained of being 
nervous.  He said he had moved to Kansas City two months ago 
due to divorce and was currently living with a friend.  He 
said that for the past 10 days he had not been sleeping well 
and felt very nervous.  He said he started drinking two weeks 
ago.  Although he said he had not had anything to drink for 
two days, he smelled of alcohol.  When confronted he reported 
his last drink was the previous night.  He said he had been 
compliant with medications, but the physician doubted he was 
taking them.  

The veteran was cooperative but restless, very anxious and 
impatient.  He was a poor historian and gave the feeling of 
being unreliable.  His speech was tangential and 
circumstantial.  He reported nightmares and agitation.  There 
were no suicidal or homicidal ideations.  The assessment was:  
PTSD by history; alcohol abuse.  Medications were prescribed 
with follow-up planned in two weeks.  

In mid-January 2002 the veteran went to the Topeka VAMC 
mental health clinic stating that he was nervous and under a 
lot of stress.  He said that he had not slept for 5 or 6 
days.  He said he had been having diarrhea for weeks.  He was 
diaphoretic and tremulous.  He stated that he was going to 
Wichita in two days to go to jail for two counts of 
aggravated assault.  His blood pressure was elevated, and he 
was taken to urgent care for medical evaluation.  After his 
blood pressure was stabilized, he returned to the mental 
health clinic where it was noted that tests had come back 
negative for drugs or alcohol.  

It was noted that the veteran was aware that the cause of his 
intense anxiety and stress was his going to jail on the next 
Monday, which had made his PTSD symptoms flare up.  He 
appeared quite agitated with pressured speech and thought.  
Sedative drugs were prescribed to help relieve the anxiety.  

The veteran returned to the Topeka VAMC for medication 
refills at the beginning of February 2002 and at that time 
said he did not think he would have to serve jail time.  He 
reported to the Topeka VAMC at the beginning of April 2002 
seeking medication refills.  He said he was living in a 
halfway house and was working with a construction company.  
He stated that he was sleeping really well.  He said he was 
depressed all the time and did not have any goals.  He said 
he could not get motivated to do anything until he was "flat 
broke".  He said he felt helpless and hopeless at times.  He 
denied feeling suicidal or homicidal.  He said that he had 
"always" had a paranoid fear.  He said he believed his 
medication was helping with nightmares.  

On mental status examination, the veteran was well groomed, 
oriented, cooperative and had good eye contact.  His affect 
was appropriate.  His speech was normal.  He was somewhat 
tangential.  

He stated that he needed to check on things before he left 
home and needed to have clothing items in exact places at all 
times.  He said he had really thrown some fits when things 
were out of place.  He said he could not tolerate having 
anyone behind him.  The examiner said he was hypervigilant, 
and the veteran stated he had a severe startle response.  He 
said that when he was unable to sleep well, he experienced a 
lot of nightmares and had occasional flashbacks.  He denied 
visual hallucinations.  He identified problems with anxiety, 
irritability and anger.  He was not suicidal or homicidal.  
He said he experienced racing thoughts at times.  He reported 
that his symptoms were in good control.  The Axis I diagnoses 
were:  PTSD and alcohol abuse.  The examining clinical nurse 
specialist assigned a GAF score of 70.  

VA next saw the veteran in July 2003.  In May 2003 he had 
been released from jail where he had been incarcerated for 
13 months.  He underwent a psychological evaluation in 
September 2003.  At that time, his mood was irritable and 
agitated.  His affect was anxious, and eye contact was fair.  
His speech was goal directed, and there were no 
hallucinations.  He reported nightmares, intrusive memories 
and flashbacks.  He said that he experienced intense 
psychological distress to cues of smells, smoke, flames and 
music.  He said that when he was exposed to cues his heart 
raced and he sometimes sweated.  

The veteran said he avoided reminders of his in-service 
traumas.  He said he tried to keep himself busy and as 
stopped going to PTSD groups "because I don't need to hear 
all this stuff".  He said he avoided certain places, avoided 
activities such as movies and avoided talking about the war.  
He said he could not remember some things about the trauma.  
He also said he had a markedly diminished interest or 
participation in significant activities.  He said he felt 
detached or estranged from others noting that he did not fit 
in with anybody and that others left him alone on his job.  

He said he was unable to experience tenderness or loving 
feeling and had a sense of foreshortened future.  He 
complained of sleep disturbances, stating that he was able to 
sleep 2 to 3 hours with medication.  


He also complained of irritability or outbursts of anger, 
difficulty concentrating and paying attention, hypervigilance 
and exaggerated startle response in reaction to loud, sudden 
noises or to unfamiliar sounds.  The veteran said he could 
not drive for years and that he startled very easily.  He 
said that he had not had difficulty controlling violent 
behavior in the past 30 days but stated he had a lot of 
assault charges, such as an aggravated assault charge as 
recently as 2002.  The diagnostic impression was PTSD.  No 
GAF score was assigned.  


Criteria

Increased Disability Ratings - In General

As noted earlier, disability evaluations are determined by 
the application of VA's Rating Schedule found in 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).  



Specific Schedular Criteria

Under the current criteria for rating mental disorders, 
effective from November 7, 1996, Diagnostic Code 9411 
provides for the following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.


30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  



GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  


A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the CAVC also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.


Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  He essentially contends that the symptoms associated 
with his PTSD are more severe than is contemplated by the 
currently assigned rating.

When it is not possible to separate the effects of the 
service-connected condition and a non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

As the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, the Board will consider all 
of the veteran's psychiatric symptoms in addressing the 
proper evaluation of his PTSD.  Id.  

The record shows that the veteran continues in mental health 
therapy which has been reported as necessary in order for him 
to continue functioning in the rather limited capacity shown 
by the evidentiary record.  Repeatedly the veteran's GAF 
scores have greatly varied from 70 to 32.  His therapists 
have repeatedly referred to his psychiatric symptomatology as 
severe in nature.  He has been unable to keep a job.  Recent 
inpatient care has been necessary.  His therapists appear to 
indicate that he can never return to the labor market in view 
of the disabling manifestations of PTSD who treat the veteran 
that he is unable to work.

The evidentiary record is replete with references to 
overriding depression, social isolation, absence from the 
labor market, erratic work history, and PTSD-related 
symptomatology.  The Board's evaluation of the evidentiary 
record permits the conclusion that PTSD is productive of 
total social and industrial impairment thereby warranting 
entitlement to a 100 percent evaluation effective the date of 
the veteran's grant of entitlement to service connection.  
Accordingly, there is no basis for consideration of 
assignment of "staged" ratings.  See Fenderson, supra.


ORDER

Entitlement to an initial 100 rating for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



